VOTO DISIDENTE DEL
JUEZ ASOCIADO SR. AUDREY
MAYO 12, 1934.
Félix Luyando reconoció deber cierta cantidad de dinero a los hermanos Guillermo y Antonio Fernández Pérez y para *690garantía de esa deuda hipotecó una finca de su propiedad, la que después de sucesivas ventas es ahora de Ulpiano Her-nández. Cuando esa obligación venció y no fué satisfecha los hermanos Fernández Pérez demandaron en juicio ordi-nario al actual dueño de la finca, Ulpiano Hernández, para cobrar su crédito con el producto de la venta de la finca hi-potecada y también, en el mismo pleito, al deudor original Félix Luyando para que le pagase la cantidad de su deuda que no cubriese la venta de la finca.
No hay duda de que los hermanos Fernández tienen contra Luyando la acción que tratan de ejercitar pero su ejer-cicio es prematuro como dijo este tribunal en el caso de Malgor & Co. v. Clivillés & Co., 42 D.P.R. 457, por las razones que entonces fueron expuestas, pues mientras la finca hipo-tecada no sea vendida en la subasta no puede saberse si ha quedado insoluta alguna parte del crédito hipotecario que tenga que pagar Luyando. Hasta que tal cosa ocurra no puede determinarse si Luyando debe pagar alguna cantidad, ni el montante de ésta. Puede ocurrir que la subasta de la finca cubra toda la deuda hipotecaria, no quedando entonces responsabilidad para Luyando. Por tanto, mientras ocurra el suceso futuro de tener que pagar Luyando la diferencia entre el dinero obtenido en la subasta y el de su deuda y se sepa el montante de esa diferencia no puede ejercitarse acción contra él y obligársele a los gastos de un litigio en el que no se puede afirmar que tiene que pagar alguna dife-rencia a los hermanos Fernández ni por consiguiente cuánto tiene que pagarles.
Que lo antes expuesto es así lo demuestra la sentencia dictada por la mayoría del tribunal en este caso, pues no contiene condena concreta contra Luyando de pagar cantidad alguna a los Fernández sino la futura e incierta de que en el caso de que el producto de la venta no resultare suficiente para satisfacer la totalidad del crédito' hipotecario pague Luyando cualquier saldo o deficiencia que quede en descu-bierto. Así, pues, se le condena a pagar sin determinarse *691ni saberse si en realidad tiene que pagar algo, ni la cuantía de lo qne deberá pagar. Se ha dictado nna sentencia que no puede ser ejecutada abora y quizá nunca, por estar su-jeta a una condición futura e incierta que tal vez no llegue.
Por lo expuesto mi opinión es que no debió ser revocada la sentencia apelada que declaró ser prematuro el ejercicio de la acción de cobro de dinero contra Luyando y su esposa.